                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                          CASE NO. 3:20-CV-391-RJC-DCK

JOSHUA GALLE,                                      )
                                                   )
                         Plaintiff,                )       ORDER
                                                   )
   v.                                              )
                                                   )
CHARLOTTE-MECKLENBURG                              )
HOSPITAL AUTHORITY d/b/a ATRIUM                    )
HEALTH, and KORN FERRY HAY                         )
GROUP, INC.,                                       )
                                                   )
                         Defendants.               )
                                                   )


        THIS MATTER IS BEFORE THE COURT on Defendant Korn Ferry (US)’s

Unopposed Motion To Stay” (Document No. 78) filed September 16, 2021. This motion has been

referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate

review is appropriate.

        Having carefully considered the motion and the record, and noting agreement of the parties,

the undersigned will grant the motion, with one modification. Defendants may file responses to

“Plaintiffs’ Notice Of Objections…” (Document No. 77) on or before September 28, 2021.

        IT IS, THEREFORE, ORDERED that Defendant Korn Ferry (US)’s Unopposed Motion

To Stay” (Document No. 78) is GRANTED. This matter is STAYED pending a decision by the

Honorable Robert J. Conrad, Jr. on the “Memorandum Recommendation And Order” (Document

No. 76) and “Plaintiffs’ Notice Of Objections…” (Document No. 77), unless otherwise ordered by

the Court.




        Case 3:20-cv-00391-RJC-DCK Document 80 Filed 09/16/21 Page 1 of 2
      IT IS FURTHER ORDERED that responses to “Plaintiffs’ Notice Of Objections…”

(Document No. 77) may be filed on or before September 28, 2021.

      SO ORDERED.



                                Signed: September 16, 2021




                                              2
      Case 3:20-cv-00391-RJC-DCK Document 80 Filed 09/16/21 Page 2 of 2
